 



 

 



 

 

WORKING INTEREST PURCHASE AND SALE AGREEMENT

 



 

 

February 11,2014

 

By and between:

 

HD Special Situations, LP

 

a Limited Partnership

duly formed and existing

under the laws of the State of Delaware

 

AND

 

CARDINAL ENERGY GROUP, INC.

A company duly

incorporated and existing

under the laws of the State of Nevada

 



 

 

 

 

 

RECITALS

 

WHEREAS, Seller is a private company which owns a 100% working interests and a
80% net revenue interest in certain Oil and Gas leases and wellbores in Eastland
County, Texas, in addition to other property and assets as set forth in the
Subject Leases, more fully described in “Exhibit A” attached hereto); and

 

WHEREAS, Buyer (as defined below) is an SEC reporting and operating public
energy company which desires to acquire from the Seller 100% of its working
interest in the Subject Property (as defined below), which represents 100% of
all of the working interests, and 76% (Stroebel) and 78% (Broyles) of the NRI in
the Subject Property (hereinafter, “Working Interest”); and

 

WHEREAS, Subject only to the limitations and exclusions contained in this
Agreement (as defined below), and on the terms and conditions set forth herein,
Seller desires to sell to the Buyer, and the Buyer desires to buy from the
Seller, the Subject Property.

 

NOW, THEREFORE, in consideration of their mutual promises contained herein,
Buyer and Seller agree to the purchase and sale of the Subject Property, in
accordance with the following terms and conditions:

 

ARTICLE I

 

GENERAL

 

1. This Working Interest Purchase and Sale Agreement (hereinafter referred to
as, the “Agreement”) is made and entered into as of this 29th day of January,
2014, by and between HD Special Situations, LP, a Delaware Limited Partnership,
having its principal place of business located at One Maritime Plaza, Suite 825,
San Francisco, CA 94111, (hereinafter referred to as, “Hunting Bog” or, the
“Seller”) and Cardinal Energy Group, Inc., a Nevada corporation, having its
principal place of business located at: 6037 Frantz Rd.( Suite 103, Dublin Ohio
43017 (hereinafter referred to as, “Cardinal” or, the “Buyer’’). Buyer and
Seller may be referred to herein collectively as the “Parties” and individually
as a “Party.”

 



2

 

 

ARTICLE II

 

PARTIES

 

2. The Parties to this Agreement shall be as follows:

 

Seller:HD Special Situations, LP    Party’s registered location: State of
Delaware     Party’s registered address: One Maritime Plaza, Suite 825   San
Francisco, CA 94111     Party’s legal representative; Mr. Chris Allick    
Title: Managing Partner     Buyer: Cardinal Energy Group, Inc.     Party’s
registered location: State of Nevada     Party’s registered address: 6037 Frantz
Rd.   Suite 103   Dublin Ohio 43017     Party’s legal representative: Mr.
Timothy W. Crawford     Title: CEO

 

3

 

 

ARTICLE III

 

PURCHASE AND SALE

 

3. Property Being Sold. Subject to the terms and conditions set forth in this
Agreement, Seller agrees to sell and convey, and Buyer agrees to purchase and
accept, the Subject Property for the Purchase Price as set forth in Article IV,
below. The term “Subject Property” shall mean;

 

a. Stroebel-Broyles Leases. All of Seller’s rights, title and interest in and to
any and all oil and gas leaseholds and working interests, in and to the oil, gas
and mineral leases which are described in “Exhibit A” attached hereto and made a
part hereof for all purposes, collectively, the “Leases”;

 

b. Rights in Production. All of Seller’s rights, title and interest in and to
all reversionary interests, “back-in” interests, overriding royalties,
production payments, net profits interests, mineral and royalty interests in
production of oil, gas or other minerals relating to the Leases;

 

c. Wells. All of Seller’s rights, title and interest in and to producing,
non-producing, shut-in oil and gas wells and any and all injection or disposal
wells located on the Leases (hereinafter, the “Wells”);

 

d. Contract Rights. All of Seller’s rights, title and interest (if any) in or
derived from any unit agreements, orders and decisions of regulatory authorities
establishing or relating to units, unit operating agreements, drilling units,
spacing units, operating agreements, gas purchase agreements, oil purchase
agreements, gathering agreements, transportation agreements, compression
agreements, processing or treating agreements, seismic agreements, geophysical
agreements, exploration agreements, area of mutual interest agreements and any
other agreements that relate to any of the Leases or Wells to the extent such
contracts are assignable (the “Contracts”).

 

e. Easements. All of Seller’s rights, title and interest (if any) in and to all
rights-of-way, easements, licenses, and servitudes appurtenant to or used in
connection with the Leases and Wells (hereinafter, the “Easements”);

 

f. Permits. All of Seller’s rights, title and interest in and to all permits and
licenses of any nature owned, held or operated in connection with operations for
the exploration and production of oil, gas or other minerals (if any) to the
extent the same are used or obtained in connection with any of the Leases,
Contracts, Easements or Wells (hereinafter, the “Permits”);

 

4

 

 

g. Equipment. All of Seller’s rights, title and interest in and to all personal
property, fixtures, surface equipment, storage tanks, down-hole equipment,
casing, tubing other tubulars, pumps, pumpjacks, compressors, metering
facilities, pipelines, valves, drips, separators, dehydration equipment,
treatment facilities, electrical equipment and any other devises used in
connection with the Leases, Wells, Easements or Permits (hereinafter, the
“Equipment”);

 

h. Hydrocarbons, All oil, gas, casinghead gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons and all other products refined or extracted
therefrom, together with all minerals produced in association with these
substances (hereinafter collectively, the “Hydrocarbons”) in and under and which
may be produced and saved from or attributable to the Leases or Wells from and
after the Effective Date (as defined below) and all rents, issues, profits,
proceeds, products, revenues and other income from or attributable thereto; and

 

i. Data. Any and all documents and records (whether in written or other form) of
any kind presently in or in the future coming into the care, custody, or control
of the Seller relating to the Subject Property including, but not limited to,
the following (if any): land records, property title documents and records,
division orders, operations and production-related records and reports, well
information, hereafter, the “Data”.

 

ARTICLE IV

 

PURCHASE PRICE

 

4. Purchase Price. Buyer agrees to pay to Seller the sum of Seventy-five
Thousand Dollars (US $75,000) (hereinafter, the “Purchase Price”) for the
Subject Property. The Purchase Price shall be payable via certified check
delivered to Seller at the Closing, or via wire-transfer of immediately
available funds, at the election of the Seller.

 

ARTICLE V

 

EFFECTIVE DATE AND CLOSING DATE

 

5. Effective Date and Closing Date. Seller’s conveyance of the Subject Property
to Buyer shall be effective as of February 28, 2014, at 9:00 a.m. CST (the
“Effective Date”), with title being deemed delivered to the Buyer as of that
date. The Closing shall take place on or before March 5, 2014 (the “Closing
Date”) unless extended by agreement of the Parties. The Closing may take place
either in person at the offices of the Buyer or electronically, if mutually
agreed to by the Parties.

 

5

 

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

6. Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer with respect to Seller’s interests in the Subject Property as
of the date hereof and as of the Closing, as follows:

 

a. Organization and Standing. Seller is duly organized, validly existing and in
good standing under the laws of the State of Delaware, its state of
organization, and in such other jurisdictions necessary for the consummation of
this Agreement

 

b. Valid Agreement. At the Closing, all instruments required hereunder to be
executed and delivered by Seller shall be duly executed and delivered to Buyer
and shall constitute legal, valid and binding obligations of Seller. The
execution and delivery by Seller of this Agreement, the consummation of the
transactions set forth herein and the performance by Seller of Seller’s
obligations hereunder have been duly and validly authorized and will not
violate, conflict with or result in any violation or breach of any provision of
(i) any agreement, contract, mortgage, lease, license or other instrument to
which Seller or the Subject Property is a party, or by which Seller or the
Subject Property is bound; (ii) any governmental franchise, license, permit or
authorization or any judgment or order of judicial or governmental body
applicable to Seller or Subject Property or (iii) to the knowledge of Seller,
any law, statute, decree, rule or regulation of any jurisdiction in the United
States to which Seller or the Subject Property is subject.

 

c. Authorization. This Agreement has been duly authorized, executed and
delivered by Seller. All instruments required to be delivered by Seller at the
Closing shall be duly authorized, executed and delivered by Seller. This
Agreement and all documents executed by Seller in connection with this Agreement
shall constitute legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with their terms, subject to the effects of
bankruptcy, insolvency reorganization, moratorium and similar laws from time to
time in effect, as well as general principles of equity.

 

d. Liens. On the Closing Date, Seller shall deliver the Subject Property free
and clear of any and all liens, mortgages, deeds of trusts or other encumbrances
created by, through or under Seller.

 

e. No Third Party Options. There are no agreements, options, or commitments
with, of or to any person to acquire the Subject Property that were created
during Seller’s period of ownership. To Seller’s knowledge, there are no
agreements, options or commitments with, of or to any person to acquire the
Subject Property that were created prior to Seller’s period of ownership that
would continue to be in effect on or after the Effective Date.

 

6

 

 

f. Preferential Rights. The Subject Property are not subject to any preferential
rights to purchase that were created during Seller’s period of ownership. To
Seller’s knowledge, the Subject Property is not subject to any preferential
rights to purchase that were created prior to Seller’s period of ownership that
would continue to be in effect on or after the Effective Date

 

g. Contracts. All Contracts relating to the Subject Property (if any) have been
provided to the Buyer a minimum of five (5) days prior to the Closing Date. With
respect to each Contract, to the knowledge of Seller, (i) such Contract is in
full force and effect, (ii) there are no material violations or breaches thereof
and (iii}, there are no other Contracts relating to the Subject Property other
than the Contracts identified on “Exhibit B” attached hereto and made a part
hereof for all purposes.

 

h. No Other Representations and Warranties. The express representations and
warranties of the Seller contained in paragraphs 6(a) - 6(g) above are the only
representations of the Seller herein. Seller makes no other representations or
warranties, whether express, implied, or statutory, except to the extent
required by applicable law.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

7. Representations and Warranties of Buyer. Buyer represents and warrants to
Seller as of the date hereof and at the Closing, as follows:

 

a. Corporate Authority. Buyer is a corporation organized and in good standing
under the laws of the State of Nevada, is duly qualified and in good standing to
carry on its business in the state where the Subject Property is located and has
all the requisite power and authority to enter into and perform this Agreement
and carry out the transactions contemplated under this Agreement.

 

b. Valid Agreement. This Agreement constitutes the legal, valid and binding
Agreement of Buyer. At the Closing, all instruments required hereunder to be
executed and delivered by Buyer shall be duly executed and delivered to Buyer
and shall constitute legal, valid and binding obligations of Buyer. The
execution and delivery by Buyer of this Agreement, the consummation of the
transactions set forth herein and the performance by Buyer of Buyer’s
obligations hereunder have been duly and validly authorized by all requisite
corporate action on the part of Buyer and will not conflict with or result in
any violation of any provision of (i) any agreement, contract mortgage, lease,
license or other instrument to which Buyer is a party or by which Buyer is
bound; (ii) any governmental franchise, license, permit or authorization or any
judgment or order of judicial or governmental body applicable to Buyer, or (iii)
any law, statute, decree, rule or regulation of any jurisdiction in the United
States to which Buyer is subject.

 

7

 

 

c. Governmental Approvals. Buyer shall obtain all required local, state, federal
governmental and/or agency permissions, approvals, permits, bonds and consents,
as may be required to assume Seller’s obligations and responsibilities
attributable to the Subject Property.

 

d. Independent Evaluation. Buyer is experienced and knowledgeable in the oil and
gas business. Buyer has been advised by and has relied solely on its own
expertise and legal, tax, accounting, marketing, land, engineering,
environmental and other professional counsel concerning this transaction, the
Subject Property and value thereof. Buyer is acquiring Subject Property in “as
is” condition without warranty as to merchantability or fitness for a particular
purpose.

 

e. Brokers, Buyer has incurred no obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees with respect to this transaction for
which Buyer shall have any obligation or liability,

 

ARTICLE VIII

 

COVENANTS

 

B. Covenants.

 

a. Seller’s Negative Covenants. Seller shall not do any of the following with
regard to the Subject Property without first obtaining the prior, written
consent of Buyer;

 

  i)Create a lien, security interest or other encumbrance on the Subject
Property other than an encumbrance permitted by the Buyer;        ii)Enter into
any new contracts which affect the Subject Property; or        iii)Take any
action which would materially affect value, ownership or operation of the
Subject Property.

 

ARTICLE IX

 

CLOSING CONDITIONS

 

9. Closing Conditions.

 

a. Seller’s Closing Conditions. The obligation of Seller to consummate the
transactions contemplated hereby is subject, at the option of Seller, to the
satisfaction on or prior to the Closing Date of all of the following conditions:

 



8

 

 

  i)Representations. Warranties and Covenants. The (A) representations and
warranties of Buyer contained in this Agreement shall be true and correct in all
material respects on and as of the Closing Date, and (B) covenants and
agreements of Buyer to be performed on or before the Closing Date in accordance
with this Agreement shall have been duly performed in all material respects.  
     ii)Payment of Purchase Price, Buyer shall, at the request of the Seller,
provide Seller with Proof of Funds in the amount of the full Purchase Price.  
     iii)No Action. On the Closing Date, no suit, action or other proceeding
shall be pending or threatened against Buyer before any governmental authority
of competent jurisdiction seeking to enjoin or restrain the consummation of this
Agreement or recover damages from Seller resulting therefrom.

 

b. Buyer’s Closing Conditions. The obligation of the Buyer to consummate the
transaction contemplated hereby is subject, at the option of the Buyer, to the
satisfaction on or prior to the Closing Date of all of the following conditions:

 

  i)Representations. Warranties and Covenants. The (A) representations and
warranties of Seller contained in this Agreement shall be true and correct in
all material respects on and as of the Closing Date, and (B) covenants and
agreements of Seller to be performed on or before the Closing Date in accordance
with this Agreement shall have been duly performed in all material respects.  
     ii)No Action. On the Closing Date, no suit, action or other proceeding
(excluding any such matter initiated by Buyer or any of its affiliates) shall be
pending or threatened against Seller or the Subject Property before any
governmental authority of competent jurisdiction seeking to enjoin or restrain
the consummation of this Agreement or recover damages from Buyer resulting
therefrom.        iii)No Material Adverse Change. From the Effective Date to the
Closing Date, there shall not have been any material adverse change of the
Subject Property equal to 5 percent (5%) or greater of the value, when taken as
a whole.

 

9

 

 

c. Right to Terminate. Seller shall have the right to terminate this Agreement,
without liability to Buyer, if the conditions to Closing set forth in Section
9[a) are not satisfied. Likewise, Buyer shall have the right to terminate this
Agreement, without liability to Seller, if the conditions to Closing set forth
in Section 9(b) are not satisfied.

 

ARTICLE X

 

CLOSING

 

10. Closing. The Closing shall be held at the offices of the Buyer, or such
other place or by such other method as the Parties shall mutually agree,
including electronically. At the Closing, the following shall occur;

 

a. Execution and Delivery of Documents and instruments. The Seller shall
execute, acknowledge and deliver to the Buyer an Assignment of the Subject
Leases in the form of “Exhibit A’ attached hereto.

 

b. Payment of Purchase Price. Buyer shall deliver the Purchase Price to Seller
by certified check or wire transfer of immediately available funds, at the
election of the Seller.

 

c. Fees and Taxes. Each Party to this transaction shall be responsible for
paying its own fees and taxes, if any.

 

d. Delivery of Data. Seller shall deliver the Data (as defined above) to Buyer
at Closing or within forty-eight (48) hours thereafter. To the extent
transferable, the Seller shall transfer possession of all Data (as located by
Seller) to the Buyer on the Closing Date.

 

e. Delivery of Possession. Seller shall deliver exclusive possession of the
Subject Property to Buyer.

 

f. Recording. Buyer shall record and file the Assignment and other instruments.
Any sales, use or transfer tax relative to such recording shall be the
responsibility of the Buyer,

 

ARTICLE XI

 

POST-CLOSING COVENANTS

 

11. Post-Closing Covenants.

 

a. Hydrocarbons. All Hydrocarbons produced from the Subject Property prior to
the Closing Date and oil stock balances held in the tanks as of the Effective
Date, and all proceeds from the sale thereof shall be the property of the Buyer.
All Hydrocarbons produced on, or after the Closing Date shall be the property of
Buyer.

 

10

 

 

b. Invoices. Buyer expressly agrees that the Seller is not obligated to make any
payments to Buyer in connection with any outstanding invoices.

 

ARTICLE XII

 

OWNER RATIFICATION

 

12. Owner Ratification. Any provision contained in this Agreement to the
contrary notwithstanding, should the approval by ratification of the owners of
either or both the Seller and Buyer be applicable to the transaction
contemplated hereby the Closing described in Article X hereof shall be deferred
until any such ratification shall have occurred.

 

ARTICLE XIII

 

GOVERNING LAW AND RESOLUTION OF DISPUTES

 

13. Any and all disputes arising out of, relating to, or in connection with this
Agreement, its formation, or any performance required under this Agreement,
shall be resolved by the Parties through amicable consultation. If any dispute
is not resolved within thirty (30) days, then any and all disputed arising out
of, relating to or in connection with this Agreement shall be resolved through
binding arbitration. The Parties expressly acknowledge and agree that they are
bound by any decision made by a duly appointed arbitrator and have no right to
file a civil lawsuit, other than to enforce an award made by an arbitrator. Any
such arbitration shall be conducted through the American Arbitration
Association, before a single arbitrator. The parties expressly agree that the
arbitrator shall have the right to award penalties, punitive damages and
attorney’s fees. The execution, validity, nullification, interpretation,
performance and resolution of dispute shall be governed by the laws of the State
of Texas.

 

ARTICLE XIV

 

GENERAL PROVISIONS

 

14. General Provisions.

 

a. Further Assurances. Seller agrees to execute any and all documents which it
has the authority to execute, whether before or after the Closing, to aid Buyer
in clearing or perfecting title and ownership to the Subject Property and to
facilitate the receipt of the proceeds of the sale of the production therefrom
and attributable thereto. Buyer shall make any request for execution of such
document in writing and shall provide Seller with a copy of the document.

 

11

 

 

b. Entire Agreement This Agreement, together with all Exhibits attached hereto,
shall constitute the complete agreement between the Parties hereto and shall
supersede any and all prior agreements, whether written or oral, and any
representations or conversations with respect to the Subject Property.

 

c. Confidentiality. If the Closing does not occur, Seller will keep all the
information furnished by Buyer to Seller hereunder, or in contemplation hereof,
strictly confidential including without limit the Purchase Price and other terms
of this Agreement, and will not use any of such information to Seller’s
advantage or in competition with Buyer, except to the extent such information:
(i) was already in the public domain, not as a result of disclosure by Seller,
(ii) was already known to Seller, (iii) is developed by Seller independently
from the information supplied by the Buyer, or (iv) is furnished to Seller by a
third parry independently of Seller’s investigation pursuant to the transaction
contemplated by this agreement

 

d. Notices. All communications required or permitted under this Agreement shall
be in writing and may be sent by e-mail and/or facsimile. Such communication
shall be deemed made when actually received, or if mailed by registered or
certified mail, postage prepaid, addressed as set forth below, shall be deemed
made three (3) days after such mailing. Faxes and e-mails will be deemed to be
received when reflected in the fax confirmation sheet or by e-mail confirmation
obtained by the sender. Either Party may by written notice to the other, change
the address for mailing such notices.

 

  Notices to Seller;       Chris Allick   Managing Member   Hunting Dog Capital
LLC
One Maritime Plaza, Suite 825   San Francisco, CA 94111   Direct Dial:
415-277-2292   Facsimile: 415-236-6023   chris@hdcap.com       with copies to  
    David S. Hamilton
5739 Kanan Road, #251
Agoura Hills, CA 91301
Tel: (818) 735-0050   Fax; (818) 879-5449
dshatty@aol.com

 

12

 

 

  Notices to Buyer:       Cardinal Energy Group, Inc   Timothy W. Crawford,  
Chief Operating Officer   6037 Frantz Rd,Ste 103   Dublin, OH 43017
Direct Dial: 614-459-4959
Facsimile: 614-389-6643
tcrawford@cegx.us       with copies to       John J, Maalouf, Esq.   Senior
Partner   Maalouf Ashford & Talbot, LLP   500 Fifth Avenue, 14th FL   New York,
New York 10110   Direct Dial: 212-789-8709   Telephone: 212-789-8717  
Facsimile: 212-789-8718   john.maalouf@maaloufashford.com

 

e. Binding Effect This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto, and their successors and assigns; provided, no
assignment or delegation by either Party shall be made without the express
consent of the other Party and if such consent is granted, no assignment or
delegation shall relieve such Party of any of its obligations hereunder.

 

f. Incorporation of Exhibits. All exhibits and schedules referred to herein are
expressly incorporated into and made a part of this Agreement

 

13

 

 

g. Headings, The headings of the articles and sections of this agreement are for
guidance and convenience of reference only and shall not limit or otherwise
affect any of the terms and provisions of this Agreement.

 



h. Expenses, All fees, costs and expenses incurred by the Parties in negotiating
this Agreement and in consummating the transactions contemplated by this
Agreement shall be paid by the Party that incurred such fees, costs and
expenses.

 



i. Amendment and Waiver, This Agreement may be altered, amended or waived only
by a written agreement executed by the Party to be charged. No waiver of any
provision of this Agreement shall be construed as a continuing waiver of the
provision.

 



j. Announcements. Buyer may, at its sole discretion, publicly disclose the
contents and execution of this Agreement and the transactions contemplated
hereby.

 



k. Third-Party Beneficiaries. Unless expressly stated to the contrary, no third
party is intended to have any rights, benefits or remedies under this Agreement.

 



1. Severance. If any provision of this Agreement is found to be illegal or
unenforceable, the other terms of this Agreement shall remain in effect and this
Agreement shall be construed as if the illegal or unenforceable provision had
not been included.

 



m. Counterparts. This Agreement may be signed in any number of counterparts and
each such counterpart shall be considered any original and an enforceable
agreement.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed below
by their duly authorized representatives.

 

CARDINAL ENERGY GROUP, INC.   HD SPECIAL SITUATIONS       BY: HUNTING DOG
CAPITAL, LLC       ITS: GENERAL PARTNER           By: /s/ Timothy W. Crawford  
By: /s/ Chris Allick Name: Timothy W. Crawford   Name: Chris Allick Title: CEO  
Title: Managing Partner

 

14

 

 

EXHIBIT A

 

[Insert copy of Subject Property Description]

 

15

 

 

EXHIBIT B

 

[Insert List of Contract to be Added]

 

16

 

 

EXHIBIT C

 

[Insert copy of Assignment of Lease]

 

17

 

 